Citation Nr: 0721076	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for angina.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right hand.

3.  Entitlement to an initial evaluation in excess of 10 
percent arthritis of the thoracic spine.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to March 
2005.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO). 

The record reflects that the veteran also perfected an appeal 
as to a claim for a disability rating in excess of 10 percent 
for service-connected vertigo and dizziness.  In May 2005 
rating decision, the RO granted an increased rating of 30 
percent for this disability.  The veteran was advised in that 
decision that this was considered a grant of the complete 
benefit sought on appeal.  

In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims held that, on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  

However, in this case, the veteran had specifically argued on 
appeal for a grant of a 30 percent rating, which is the 
precise evaluation awarded in the May 2005 rating decision.  
Since that decision, the veteran has not expressed further 
disagreement with the disability rating assigned, and his 
representative did not argue for such an increase in either a 
VA Form 646 dated in August 2006 or an Appellant's Brief 
dated in May 2007.  Therefore, the Board concludes that the 
veteran's appeal as to that issue was resolved, and that the 
matter is not currently before the Board.

The issue of entitlement to service connection angina is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right hand arthritis is manifested by 
normal range of motion of the fingers with no additional loss 
due to pain, weakness, lack of endurance, fatigue, or 
incoordination and complaints of aching and throbbing pain.

2.  The veteran's thoracic spine arthritis is manifested by 
complaints of pain with activity and lifting, normal range of 
motion with no additional loss due to pain, weakness, lack of 
endurance, fatigue, or incoordination, and no periods of 
incapacitation.

3.  The veteran's left knee arthritis is manifested by 
complaints of pain, some limitation of motion but with no 
additional loss due to pain, weakness, lack of endurance, 
fatigue, or incoordination, and very stable ligaments.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.321, 4.1, 4.2, 4.10, 4.45, 4.59, 
Diagnostic Codes (DCs) 5003, 5010, 5219, 5223, 5224 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.321, 4.1, 4.2, 4.10, 4.45, 4.59, DCs 
5003, 5010, 5235 to 5243 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.321, 4.1, 4.2, 4.10, 4.45, 4.59, DCs 
5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In December 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims for service connection and its duty to assist him in 
substantiating his claims under the VCAA.  The December 2004 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

Thereafter, in March 2006, the RO sent a letter advising the 
veteran of the type of evidence needed to substantiate a 
claim for a higher disability rating.  The RO also advised 
the veteran of the basis for assigning an effective date for 
an award.  See Dingess, supra.

The Board finds that the content of the December 2004 and 
March 2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a July 2005 SOC and March and May 2006 SSOC's 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2006).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

According to 38 C.F.R. Part 4, DC 5010 (2006), traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2006), states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006; 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

Right hand

The probative evidence of record includes the report of a 
January 2005 VA examination.  This indicated that the right 
hand was the veteran's dominant hand.  He complained of an 
aching and throbbing pain in the fingers and thumb.  He 
stated that the pain would occur about twice a day and would 
last two hours at a time.  During flare-ups, he would not be 
able to write or type.  He was receiving no treatment and had 
not lost any time from work due to the hand.  The physical 
examination noted that he was able to tie his shoes and 
fasten buttons without any trouble.  His fingertips could 
approximate the transverse crease of the palm.  Strength was 
slightly decreased.  His fingers displayed the following 
movements: the thumb had 70 degrees of abduction, 70 degrees 
of palmar abduction, 60 degrees of interphalangeal flexion, 
with normal opposition of the thumb; the index finger had 70 
degrees of distal interphalangeal (DIP) flexion, 110 degrees 
of proximal interphalangeal (PIP) flexion, and 90 degrees of 
metacarpal phalange (MP) flexion; the long finger had 70 
degrees of DIP flexion; 110 PIP flexion, and 90 degrees MP 
flexion; the right finger had 70 degrees of DIP flexion; 110 
PIP flexion, and 90 degrees MP flexion; and the little finger 
had 70 degrees of DIP flexion; 110 PIP flexion, and 90 
degrees MP flexion.  The X-ray showed subchondral cystic 
changes seen about the metacarpals due to degenerative 
arthrosis.

Another VA examination was conducted of the veteran in 
January 2006.  There was no incapacitation or disablement 
caused by the right hand.  The metacarpal joint flexed to 90 
degrees; there was 30 degrees of extension, 100 degrees of 
flexion of the PIP joints, and 80 degrees of DIP flexion.  
There was no limitation of motion of the finger joints 
present.  There was no additional loss due to pain, and no 
weakness, lack of endurance, fatigue, or incoordination.  
There was no objective dysfunction of the right hand and no 
limitation of motion.  The examiner noted that if he had 
arthritis, it was very mild.

According to 38 C.F.R. Part 4, DC 5219, a 20 percent 
evaluation requires unfavorable ankylosis of the long and 
ring fingers; the long and little fingers; or ring and little 
fingers.  A 20 percent evaluation is also warranted when 
there is favorable ankylosis of the index and long fingers; 
index and ring fingers; or index and little fingers (see 
38 C.F.R. Part 4, DC 5223), or when there is unfavorable 
ankylosis of the thumb (see 38 C.F.R. Part 4, DC 5224).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the right hand 
arthritis is not warranted.  As noted by the January 2005 and 
January 2006 VA examinations, the veteran does not have any 
limitation of the fingers of the right, dominant, hand.  
However, there is X-ray evidence of mild arthritis.  Based on 
this evidence, the veteran has been assigned a 10 percent 
disability evaluation pursuant to DCs 5003 and 5010, which 
provides for a 10 percent evaluation for arthritis resulting 
in limitation of motion with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is not justified since there are no 
occasional incapacitating exacerbations caused by this 
arthritis.  Moreover, there is no objective evidence of  
unfavorable ankylosis of the long and ring fingers; the long 
and little fingers; or ring and little fingers; favorable 
ankylosis of the index and long fingers; index and ring 
fingers; or index and little fingers; or unfavorable 
ankylosis of the thumb, as would be required to justify a 20 
percent under DCs 5219, 5223, or 5224.  As a consequence, it 
is found that an evaluation in excess of 10 percent is not 
warranted.  

The Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected right hand disability are contemplated in the 10 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the hand, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the limitation required to warrant a 20 percent 
disability evaluation. 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for arthritis of the right hand.

Thoracic spine

The probative evidence of record includes a January 2005 VA 
examination report of the veteran.  He stated that he 
suffered from muscle spasms and pain in the upper back, which 
had been present over the past year.  This pain would occur 
five times a day and would last up to two hours.  He 
described the pain as squeezing in nature, as well as aching 
and sharp.  He said that the pain was an eight out of a ten.  
He reported that the pain would be elicited by activity, 
stress, and lifting.  During flare-ups of pain he would be 
able to function without medication.  He denied any 
incapacitation and stated that he had not lost any time from 
work.  The physical examination noted no complaints of 
radiation of pain on movement.  There were no muscle spasms 
and no tenderness.  Straight leg raises were negative and 
there was no evidence of ankylosis.  He had 90 degrees of 
flexion; 30 degrees of extension; 30 degrees of lateral 
flexion bilaterally; and 30 degrees of rotation bilaterally.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There was no evidence of intervertebral disc 
syndrome.  An X-ray showed arthritic changes.

The veteran was reexamined by VA in January 2006.  He denied 
any incapacitating episodes and there were no complaints 
consistent with intervertebral syndrome.  He displayed 90 
degrees of flexion; 30 degrees of extension; 30 degrees of 
lateral flexion bilaterally; and 30 degrees of rotation 
bilaterally.  There was no objective indication of pain on 
any of these movements.  The muscles of the back were not 
tight or tender.  There was no additional loss of pain due to 
fatigue, lack of endurance, weakness, or incoordination.  
Straight leg raises were negative.  The examiner commented 
that he had very minimal early degenerative changes and no 
limitation of motion.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (DCs 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
thoracic spine arthritis is not warranted.  The objective 
evidence does not indicate that the veteran has forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis as a result of the 
service-connected arthritis of the thoracic spine.  In fact, 
the objective evidence indicates that he has normal range of 
motion of the spine.  There is no incapacitation resulting 
from this disorder and there is no objective suggestion of 
muscle spasms.  There is no indication that the veteran has 
any intervertebral disc disorder related to his service-
connected thoracic spine arthritis.  Therefore, it is found 
that the 10 percent evaluation assigned for the minimal 
arthritis present on X-ray adequately compensates the veteran 
for the current degree of disability caused by his thoracic 
spine disorder.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected thoracic spine disability are contemplated in the 
10 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
10 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the limitation required to warrant a 20 percent 
disability evaluation. 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for arthritis of the thoracic spine.

Left knee

The probative evidence of record includes a VA examination of 
the veteran conducted in January 2005.  He complained of 
sharp pain, swelling, and instability, which he stated was 
constantly present.  He denied any incapacitation as a 
result.  He said that the knee had been repaired in 2003.  He 
said that he was unable to play sports but had not lost any 
time from work.  The objective examination indicated that his 
gait was normal.  The knee had 0 to 110 degrees range of 
motion with pain at 90 degrees.  After repetitive use, he had 
pain, but had no fatigue, lack of endurance or 
incoordination.  An X-ray showed arthritic changes.

In January 2006, the veteran was reexamined by VA.  He said 
that he was not disabled or incapacitated by his knee.  He 
had 0 to 100 degrees range of motion, at which point he could 
go no further due to pain.  There was no swelling or 
inflammation and there was no laxity of the cruciate or 
collateral ligaments.  In fact, the examiner described the 
knee as very stable.  There was faint bilateral patellar 
crepitus.  There was no additional loss of motion due to 
pain, weakness, fatigue, lack of endurance, or 
incoordination.  

38 C.F.R. Part 4, DC 5257 states that a 10 percent evaluation 
is warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.

According to 38 C.F.R. Part 4, DC 5260 (2005), a 0 percent 
evaluation is warranted for flexion limited to 60 degrees; a 
10 percent evaluation is warranted for flexion limited to 45 
degrees; a 20 percent evaluation is warranted for flexion 
limited to 30 degrees; and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.

According to 38 C.F.R. Part 4, DC 5261 (2005), a 0 percent 
evaluation is warranted for extension limited to 5 degrees; a 
10 percent evaluation is warranted for extension limited to 
10 degrees; a 20 percent evaluation is warranted for 
extension limited t 15 degrees; a 30 percent evaluation is 
warranted for extension limited to 20 degrees; a 40 percent 
evaluation is warranted for extension limited to 30 degrees; 
and a 50 percent evaluation is warranted for extension 
limited to 45 degrees.

After careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the left knee 
arthritis is not warranted.  There is no indication that the 
veteran has any recurrent subluxation or lateral instability.  
Therefore, a separate evaluation under DC 5257 for recurrent 
subluxation or lateral instability is not justified.  
Although the January 2006 VA examiner may have described 
limitation of motion in the left knee as "significant," a 
20 percent evaluation is not warranted under DC 5260 because 
flexion is not shown to be limited to 30 degrees (he has 100 
degrees of flexion), and there is no indication that a 20 
percent evaluation is justified under DC 5261 because 
extension is not limited to 15 degrees (he has normal 
extension).  Furthermore, he is also not entitled to separate 
evaluations for limitation of extension and flexion since he 
does not have at least compensable limitation of motion under 
either DCs 5260 and 5261 (see VAOPGCPREC 9-2004).  
Additionally, he is not entitled to separate evaluations for 
arthritis and loss of range of motion because, while there is 
X-ray evidence of arthritis, the loss of motion does not at 
least meet the criteria for a 0 percent evaluation under DCs 
5260 or 5261.  See VAOPGCPREC 9-98.  Therefore, the Board 
finds that the 10 percent evaluation assigned for the X-ray 
evidence of arthritis of the left knee is adequate to 
compensate the veteran for the degree of disability resulting 
from the service-connected left knee disorder.  

The Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left knee disability are contemplated in the 10 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the knee, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the limitation required to warrant a 20 percent 
disability evaluation. 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for arthritis of the left knee.



Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has indicated that he has not lost 
any time from work as a result of the right hand, thoracic 
spine, or left knee disorders.  Nor is there any indication 
that these disabilities have resulted in frequent periods of 
hospitalization. Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right hand is denied.

Entitlement to an initial evaluation in excess of 10 percent 
arthritis of the thoracic spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the left knee is denied.




REMAND

The veteran has requested that service connection be awarded 
for angina.  The evidence of record indicates that he had 
complaints of chest pain in service, with tests finding no 
evidence of an underlying cardiovascular disease.  However, 
he has also reported intermitten chest pain since separation, 
and, in January 2005, he was notified that he had had an 
abnormal stress test.  Under these circumstances, the Board 
finds that a VA examination would be helpful in order to 
ascertain whether or not he has a current cardiovascular 
disorder related to the complaints noted in service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a 
complete VA cardiovascular examination.  
The claims folder, to include the service 
medical records,  must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examiner must provide a definitive 
diagnosis of any cardiovascular disorders 
present.  If such a disorder(s) is/are 
diagnosed, the examiner must render an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
disorder(s) is/are etiologically related 
to the complaints of chest pain noted in 
the service medical records.  All 
indicated special studies deemed necessary 
must be conducted.  A complete rationale 
for any opinions expressed must be 
provided.

2.  Once the above-requested development 
has been completed, the veterans' claim 
for service connection for angina must be 
readjudicated.  If the claim remains 
denied, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


